Title: To Thomas Jefferson from C. W. F. Dumas, 23 November 1790
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 23e. Nov. 1790.

Depuis ma dernière du 19e. au 22 Octobre, l’évenement le plus interessant pour nous est l’accommodement signé entre l’Espagne et l’Angleterre. Il faudra voir comment le Ministère Britannique se tirera d’affaires chez eux, pour les 4 millions Sterling dépensés en Armemens. L’on y trouve déjà que les Cabanes de Nootka et une pêche limitée à 10 lieues marines des possessions Espagnoles sont un pauvre dédommagement, une moquerie.
Je ne puis m’empêcher de poursuivre mon idée de Paquebots Américains pour ce pays-ci, dont j’ai fait l’ouverture dans mes précédentes, entre autres dans celle du 30e. 7br. Crainte d’abonder en mon sens, et aussi pour sonder un peu sur cette matiere nos amis d’Amsterdam, je leur en ai parlé comme d’une idée que je voudrois proposer. Leur réponse, que je crois devoir transcrire ici, avec mes remarques à côté, me fait conjecturer qu’ils craignent peut-être qu’un tel établissement ne leur fût préjudiciable, quoique j’en ignore et ne puisse concevoir le pourquoi.
Je suis moins crédule, je crois que Votre Excellence l’est encore moins et que nous en avons de bonnes raisons.
Il y a eu de ces Paquebots en France; ils avoient cessé; s’ils ont recommencé tant mieux; mais je voudrois à notre Gouvernement une voie de correspondance régulière avec l’Europe, purement américaine et indépendante de tout autre Gouvernement.
Le même vent qui conduit jusqu’à Falmouth conduira les Paquebots Américains à Helvoet, tandis que les dépeches doivent aller par la poste de Falmouth par Londres à Harwich, et de là par les Paquebots Anglois à Helvoet. D’ailleurs il ne s’agit pas seulement de la plus grande expédition, mais de la plus grande sureté, surtout.
Il ne s’agit pas de la connexion politique des Etats Unis avec ce pays-ci, mais de la politique générale de l’Europe, dont il est le foyer ordinaire. Une intelligence traitreusement interceptée, ou une fausseté artificieusement propagée
“We are not among those persons who are extraordinarily suspicious about the fidelity of Post-offices, which is a point that makes us less friends to your Packet-boot scheme.”
“But were we so, there are Packets from France, which obviate every motive of suspicion the United States could entertain for the perfect safety of their dispatches.”
“And as to Expedition, you are terribly mistaken indeed, to think they could have the advantage in that particular over those from Falmouth at the mouth of the Channel, or the French ports in the Bay of Biscay. No, Sir, so inimical is our situation for dispatch, that it is not one in twenty times perhaps, that we cannot hope for arrivals sooner from England than any of these ports.”
“Adding to which the little importance, in our Opinion, for American politics, what goes on in this Country, or their connexion with it under the actual system, and we have no doubt that your plan would be deemed both useless and improper.”  et accréditée en Amérique, peut plus coûter à pure perte aux Etats-Unis que cent paquebots. Leur politique me paroît exiger de savoir régulierement, par des bâtimens et gens entierement en leur puissance et à leur dévotion, le vrai et le faux, le bon et le mauvais de l’Europe, afin de profiter de l’un et éviter l’autre avec sureté et connoissance de cause.
du 26 Nov.
L’insurrection Brabançonne touche à son terme. Probablement les Autrichiens seront les maîtres du pays la semaine prochaine. Une nation si bigote, et les cagots qui la gouvernent, ne pouvoient finir que par servir de risée à toute la terre.
du 27 Nov. 1790.
L’on vient me dire que Namur est prise par les Autrichiens. Cela étant, Bruxelles, Louvain, Malines et Anvers vont suivre, et tout sera dit. Je suis avec grand respect, De Votre Excellence, Le très-humble, très-obéissant & fidele serviteur

C W F Dumas

